Case 1:19-mc-23851-EGT Document 18 Entered on FLSD Docket 11/06/2019 Page 1 of 2

                      MINUTES/CALENDAR/ORDER
                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF FLORIDA

               U.S. MAGISTRATE JUDGE EDWIN G. TORRES

     James Lawrence King Federal Justice Building 10th Floor - Courtroom 5

                      November 5, 2019 – 11:00 a.m.
  Clerk: Maedon Clark                          D.A.R.: 11:07:08 – 12:09:46

                              19-23851-MC-TORRES

                   IN THE MATTER OF THE EXTRADITION OF
                        ROBERTO GUILLERMO BRAVO
                               (J) 83579-004

                          Jason Wu, Assistant U.S. Attorney

                               Neal Sonnett, Esquire

  REASON FOR HEARING           Plaintiff’s Motion for Detention (DE 15)
                               Defendant’s Motion for Bond (DE 16)

  RESULT OF HEARING            Argument heard. The Court finds the elements
                               for bond have been satisfied.

                               The Court DENIES the Government’s Motion for
                               Detention and GRANTS Defendant’s Motion for
                               Bond.

                               The Court sets $4 million personal surety cosigned
                               by 9 family members and friends (Affidavit and
                               signature from son, Andres Bravo who resides in
                               Colorado is to be submitted within 5 days) + $1
                               million bond with 10% deposited.

                               The following conditions are imposed.
                                         • Surrender passport before
                                             defendant is released.
                                         • Report to U.S. Probation as directed
                                         • Not to possess a firearm
                                         • Properties used to collateralize the
                                             bond are not to be encumbered until
                                             the bond is discharged
                                         • Home confinement with GPS
                                             Monitoring
Case 1:19-mc-23851-EGT Document 18 Entered on FLSD Docket 11/06/2019 Page 2 of 2

                                         •   Allowances to leave the residence are
                                             for medical needs, court appearances
                                             and attorney visits ONLY.

                               The Government is to submit their brief by 1/6/20
                               and Defendant’s response is due 1/27/20.
                               The Court sets 2/3/20 for the Final Extradition
                               hearing.



                               /s/ Edwin G. Torres
                               EDWIN G. TORRES
                               UNITED STATES MAGISTRATE JUDGE
